 

Execution Copy  Exhibit 10.1

 
 
THIS VERSION HAS BEEN MODIFIED TO OMIT CERTAIN CONFIDENTIAL INFORMATION OF
VISION-SCIENCES, INC., WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.  THE PLACES IN THE DOCUMENT WHERE INFORMATION HAS BEEN OMITTED
ARE MARKED WITH [*].


 
SUPPLY AGREEMENT
 
This Supply Agreement is dated as of this 22nd day of September, 2010 (the
“Effective Date”) by and between Stryker Corporation, a Michigan corporation,
acting through its Stryker Endoscopy division (“STRYKER”), and Vision-Sciences,
Inc., a Delaware corporation (“SUPPLIER”).  STRYKER and SUPPLIER are
individually referred to herein as a “Party” and collectively referred to herein
as the “Parties.”


W I T N E S S E T H:


WHEREAS, STRYKER desires to have SUPPLIER manufacture and supply certain
products (as defined herein, the “Products”) for and in cooperation with
STRYKER;


WHEREAS, SUPPLIER desires to manufacture and supply Products for commercial sale
by STRYKER, all upon the terms and subject to the conditions hereinafter set
forth;


NOW, THEREFORE, in reliance upon the representations, warranties and agreements
herein contained and other valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereto, intending to be legally bound, hereby
agree as follows:


1. Definitions.  When used herein with initial capitalization, the following
terms shall have the following meanings:


1.1.  
“Affiliate” shall mean (i) any corporation or business entity fifty percent
(50%) or more of the voting stock of which is, and continues to be, owned
directly or indirectly by any Party hereto; (ii) any corporation or business
entity which directly or indirectly owns fifty percent (50%) or more of the
voting stock of any Party hereto; (iii) any corporation or business entity under
the direct or indirect control of such corporation or business entity as
described in (i) or (ii); or (iv) in the case of STRYKER, any corporation or
business entity that satisfies the criteria set forth in (i), (ii) or (iii) at
any time during the Term of this Agreement.



1.2.  
“Commercial Launch Date” for a Product shall mean the first bona-fide,
arms’-length sale of a Product by STRYKER to an entity that is not an Affiliate
in the United States.



1.3.  
“Joint Technology” shall mean all patents, patent applications, inventions,
discoveries, confidential or proprietary ideas, concepts and information,
manufacturing specifications, methods or processes, design and other trade
secrets developed in connection with this Agreement that are conceived, made,
developed or reduced to practice during the term of this Agreement jointly by
employees of the Parties working together and as evidenced and memorialized in
writing.



1.4.  
“Purchase Order” shall mean a document substantially in the format set forth in
Exhibit B to this Agreement (in hard copy or electronic form) that STRYKER may,
from time to time, issue to SUPPLIER after the Effective Date of this Agreement
to specify the date of delivery and the amount of Products to be delivered to
STRYKER.

 
 
 

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 


1.5. 
“STRYKER Technology” means all patents, patent applications, inventions,
discoveries, confidential or proprietary ideas, concepts and information,
manufacturing specifications, methods or processes, design and other trade
secrets related to the Products that are owned by STRYKER or in which STRYKER
has any legal and valid rights at any time during the term of this Agreement,
but excluding the Joint Technology and SUPPLIER Technology.



1.6.  
“SUPPLIER Technology” means all patents, patent applications, inventions,
discoveries, confidential or proprietary ideas, concepts and information,
manufacturing specifications, methods or processes, design and other trade
secrets related to the Products that are owned by SUPPLIER or in which SUPPLIER
has any legal and valid rights at any time during the term of this Agreement,
but excluding Joint Technology and STRYKER Technology.



1.7.  
“Territory” shall mean, from the Effective Date through the date that is one
year from the Commercial Launch Date of the initial Product, North America,
South America, Latin America, Japan and China. From and after the date that is
one year from the Commercial Launch Date of the initial Product, “Territory”
shall mean the entire world.



2. 
Products.  As used in this Agreement, the term “Products” shall mean the
products described on Exhibit A attached hereto and conforming to the
specifications for such Products set forth on Exhibit A attached hereto, as the
same may be modified and amended from time to time in writing by STRYKER and
SUPPLIER (the “Specifications”).  STRYKER may propose changes to the
Specifications for any Product at any time and SUPPLIER agrees to reasonably
consider any such proposal.  The Parties shall negotiate any such changes in
good faith and will memorialize such change in a written instrument to be
executed by an appropriate representative of each of the Parties.  The Parties
may elect to include additional details and terms related to a particular
Product in one or more statements of work to be attached as schedules to Exhibit
A (“Statement(s) of Work”).  In such an event, the Parties shall indicate their
mutual agreement on the Statement of Work by having it signed by authorized
individuals at each Party.  The initial Statement of Work (#1) will be attached
to this Agreement at the time of execution.  Additional Statements of Work shall
be numbered in sequential order and shall refer to this Agreement.  The Parties
may modify or amend an existing Statement of Work only if they mutually agree to
do so in writing.



3. 
Manufacture and Supply of Products.  SUPPLIER shall use its commercially
reasonable efforts to supply Products to STRYKER at such time and place and in
such quantities specified by STRYKER, upon the terms and conditions specified in
this Agreement.



3.1. 
Purchase Orders.  STRYKER shall notify SUPPLIER of its requirements for
quantities of Products from time to time as described in Section 3.4 and by
submitting Purchase Orders to SUPPLIER during the period in which SUPPLIER is
manufacturing Products for STRYKER pursuant to this Agreement (the
“Manufacturing Period”).  SUPPLIER shall review each Purchase Order and confirm
the quantity to be shipped to STRYKER via the method specified by STRYKER in the
Purchase Order before the end of the next business day.  SUPPLIER’s estimated
lead time for a particular Product shall be specified in Exhibit A to this
Agreement.  SUPPLIER agrees to use its commercially reasonable best efforts to
reduce the lead time for Products as may be reasonably necessary to meet
forecasted demand and reasonable inventory quantities being maintained by
STRYKER.



3.2. 
Delivery, Title and Risk of Loss.

 
 
2

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
3.2.1. Delivery.  SUPPLIER shall deliver the Products ordered by STRYKER in
accordance with the Purchase Order issued and the Specifications contained in
Exhibit A, including but not limited to, delivery at the location specified by
STRYKER, delivery dates, shipping, specifications, quantity, quality, packaging,
maintenance of inventory, installment, unloading, and other
requirements. SUPPLIER agrees to provide a numbered packing slip for Products
delivered to STRYKER. At a minimum, SUPPLIER’s packing slip will contain the
following information: (i) purchase order number or release number of blanket
purchase order, (ii) part number, (iii) description of the Product(s) shipped,
and (iv) lot specification, (v) expiration date, if applicable, and (vi) the
quantity of Product(s) shipped.  In addition, SUPPLIER shall provide STRYKER a
completed Advanced Shipment Notification (ASN) in the form of Exhibit D prior to
the arrival of Products to the specified destination.   The SUPPLIER may use a
copy of the ASN as a packing slip for Product delivered if it chooses to do
so.  Signed proof of delivery does not constitute or imply that the contents of
the boxes used for delivery contain all items ordered by STRYKER.  Signed
receipt acknowledges acceptance of the number of specified boxes only and not
the contents.


3.2.2. Title and Risk of Loss.  Title, risk of loss or damage to the Products
remains with the SUPPLIER until such Products have been delivered to the broker
or carrier designated in writing by STRYKER for shipment to STRYKER.


3.3. 
Packaging and Shipment.  SUPPLIER will ship Products in accordance with the
instructions contained in the applicable Purchase Order, the Specifications, and
good commercial practice, or in a manner otherwise specified in writing by
STRYKER.  SUPPLIER shall package the Products in such a manner to reasonably
protect the Products against damage and/or deterioration during shipment or
storage under usual and normal conditions.  SUPPLIER standard packaging costs
(without labels) shall be included in the BOM (as hereinafter defined). SUPPLIER
shall use its commercially reasonable efforts to deliver Products on the
delivery date specified in the Purchase Order.  At the reasonable request of
STRYKER, SUPPLIER will defer delivery of Products beyond the scheduled delivery
date for up to thirty (30) days.  STRYKER shall be responsible for obtaining and
maintaining appropriate insurance to cover the Products during transit and for
managing any claims under such insurance. SUPPLIER shall provide copies of
ascension reports and other documents required in connection with the
importation of any Products to the United States.  SUPPLIER agrees to provide a
numbered packing slip for Products delivered to STRYKER.  At a minimum,
SUPPLIER’s packing slip will contain the information described in Section
3.2.1.  SUPPLIER shall also indicate any back-ordered items on such packing
slips.  STRYKER shall bear all costs of shipping Products under this Agreement.



3.4. 
Maintenance of Inventory.  For production planning purposes, STRYKER shall issue
a monthly updated rolling forecast of its requirements for the next six (6)
months of which the first month nearest to present shall be a firm Purchase
Order.  SUPPLIER shall use commercially reasonable efforts to maintain
sufficient manufacturing capacity and inventory to fill STRYKER’s requirements
under this Agreement at the delivery date or dates specified in the applicable
Purchase Order.  In this connection, SUPPLIER shall maintain a safety stock
equal to the forecast units of the Products required by STRYKER for the
succeeding month for all Products except for disposable Products which shall be
for the succeeding two months at SUPPLIER's facility located at 6 Mercer Road,
Natick MA 01760, with respect to disposable Products, and 40 Ramland Road South,
Orangeburg NY 10962, with respect to non-disposable Products (collectively, the
“Facility”) at all times during the Manufacturing Period.  If SUPPLIER foresees
any problem in meeting forecasted or expected demand at any time during the
Manufacturing Period, it shall advise STRYKER promptly in writing.  Upon request
by STRYKER, SUPPLIER shall provide STRYKER with an accurate written report of
inventory and/or safety stock maintained at SUPPLIER’s facility.   Except as
provided in the first sentence of this section, STRYKER shall not be bound to
order the amount of Products contained in any forecasts, nor shall SUPPLIER be
bound to supply Products for any given month in quantities in excess of 120% of
the quantities contained in such rolling forecast for such month.

 
 
3

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
4. 
Exclusive Rights; Marketing Efforts.

During the term of this Agreement with respect to any Product, SUPPLIER will
manufacture and supply such Product exclusively to STRYKER and not for any other
entity, either directly or indirectly, unless SUPPLIER obtains STRYKER’s prior
written consent.  During the term of this Agreement with respect to any Product,
STRYKER shall purchase all its requirements for such Product (or any directly
competitive product) from SUPPLIER, on the terms and conditions set forth in
this Agreement.  STRYKER shall have exclusive distribution rights (even as to
SUPPLIER) for each Product in the Territory during the term of this Agreement
with respect to such Product.  SUPPLIER shall take reasonable and appropriate
measures designed to prevent any third party from distributing or importing
Products in the Territory.  Such exclusive distribution rights for a Product
shall also extend to any modifications or improvements to the Product developed
during the term of this Agreement with the agreement of the Parties in the
manner contemplated by Section 2 above.   In consideration of SUPPLIER’s grant
of the foregoing exclusive rights, STRYKER shall use its commercially reasonable
efforts to market and sell the Products in the markets in which it directs sales
efforts with respect to its endoscopes during the Term of this Agreement,
including without limitation, (i) the presentation of the Products at trade
shows, (ii) the incentivization and commission structure for sales
representatives of STRYKER for sales of Products as compared to other products
in the STRYKER Endoscopy division, (iii) the inclusion of the Products in
responses to proposals made by the STRYKER Endoscopy division for contracts or
arrangements with group purchasing organizations or similar purchasing
organizations, as appropriate, and (iv)  the branding of the Products under the
STRYKER brand name.
 
5. 
Quality.



5.1. 
Quality Representations and Warranties.  SUPPLIER hereby represents and warrants
that Products manufactured and supplied under this Agreement: (i) shall conform
to the Specifications, (ii) shall not when shipped be adulterated or misbranded
within the meaning of the Food, Drug and Cosmetic Act, as amended from time to
time, (iii) shall be manufactured in accordance with the current good
manufacturing practice (“CGMP”) and other requirements of the Quality System
Regulation promulgated by the Food and Drug Administration (“FDA”), and (v)
shall be EMC compliant and meet all other applicable standards that are required
to carry the “CE” mark.  SUPPLIER further represents and warrants that it has
obtained ISO 13485 certification and agrees to maintain such certification
during the term of this Agreement.



5.2. 
Quality Plan.  Within sixty (60) days of the Effective Date, STRYKER and
SUPPLIER shall enter into a Quality Agreement on terms reasonably acceptable to
the Parties. Failure to enter into a Quality Agreement as specified in the
preceding sentence shall give STRYKER the right, exercisable on written notice,
to terminate this Agreement so long as STRYKER shall have negotiated the terms
of the Quality Agreement on terms comparable to similar Quality Agreements for
similar products entered into by other third parties with whom STRYKER has a
relationship similar to SUPPLIER.  SUPPLIER and STRYKER shall undertake such
quality control and inspection procedures as are required by the FDA or any
other appropriate regulatory agency.

 
 
4

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
5.3.  
Audits and Records.



5.3.1.  
SUPPLIER will provide STRYKER with reasonable access to its manufacturing
facilities, including those of its subcontractors, during regular business hours
in order that STRYKER may make audits at such times as STRYKER shall deem
reasonably necessary, upon not less than seven (7) days advance written
notice.  SUPPLIER shall keep complete and systematic written records of all
Products supplied to STRYKER, and STRYKER shall keep complete and systematic
written records of all Products marketed and sold by STRYKER.  Such records
shall include records relevant to any costs or expenses incurred by SUPPLIER on
behalf of STRYKER and any financial records, procedures (including records for
compliance with federal, state and local law) and such other documentation
pertaining to SUPPLIER’s performance under this Agreement, and SUPPLIER shall
preserve all such records in accordance with applicable law.  During the Term of
this Agreement and for five (5) years thereafter, each of the Parties shall have
the right as necessary for legal or financial compliance purposes to inspect and
audit such records of the other Party during such Party’s regular working hours
upon at least seven (7) days advance written notice.  The Parties shall fully
cooperate with each other in any such reasonable inspection or audit of its
facilities or records.  Any audit conducted by one Party shall not relieve the
other Party or its subcontractors from any of its obligation or liabilities
under this Agreement.

 
5.3.2.  Manufacturing Audits.
 
5.3.2.1.  
Annual MA.  STRYKER shall have the right to conduct one Manufacturing Audit (as
defined below) per year (such annual Manufacturing Audit to be hereinafter
referred to as an “Annual MA”).

 
5.3.2.2.  
Event MA.  In addition to the Annual MA, in the event that: (i) SUPPLIER shall
receive a FDA-483 Form or a warning or untitled letter from FDA or any foreign
equivalent outside the USA relating to the manufacture, packaging, testing or
labeling of the Product by SUPPLIER, (ii) STRYKER has rejected a production lot
of Product where it has been agreed or determined that such Product failed to
meet Product Specifications or the QSR/cGMPs, (iii) STRYKER or SUPPLIER has
received an unusual trend of complaints or a trend of serious adverse events
from any of its customers (including without limitation consumers, patients,
doctors, pharmacies or wholesalers) at any time during the term of this
Agreement (individually or collectively an “Event”), or (iv) SUPPLIER has
otherwise breached the terms of this Agreement, (v) SUPPLIER moves to new
facility, expands to additional facility or transfers part to third party,
STRYKER shall have the right to conduct additional Manufacturing Audits
according to the terms specified in Section 5.3.2.4 below (such Event
Manufacturing Audit or Audits to be hereinafter referred to as an “Event MA”).

 
5.3.2.3.  
  Observational Visits.  STRYKER may arrange through SUPPLIER’s management,
routine observational visits by technical or corporate quality assurance
personnel to the Facility.

 
 
5

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
5.3.2.4.  
  Manufacturing Audit.  The term “Manufacturing Audit” shall mean an audit of
the Facility by agents of STRYKER for purposes of reviewing SUPPLIER’s
procedures and processes used in manufacturing the Product and SUPPLIER’s
compliance with this Agreement. Any STRYKER employees or agents conducting a
Manufacturing Audit, Event MA and observational visits, shall be qualified to
conduct such audits or visits, shall comply with all SUPPLIER’s facility rules
regarding safety and security notified by SUPPLIER to STRYKER and its employees
and agents and shall execute a written agreement to maintain in confidence all
information obtained during the course of any such audit except for disclosure
to STRYKER, such agreement to be negotiated between the Parties.  Each
Manufacturing Audit shall be conducted during SUPPLIER’s normal business hours
and upon at least fifteen (15) business days’ prior written notice to SUPPLIER
in the case of an Annual MA, or within two business days prior written notice to
SUPPLIER in the case of an Event MA.  In all cases STRYKER shall ensure that its
employees or agents will conduct each Manufacturing Audit as is reasonably
practicable not to interfere with the normal and ordinary operation of the
Facility.  During a Manufacturing Audit, upon STRYKER’s request, SUPPLIER shall
make available for STRYKER’s review and inspection all equipment and facilities
used in or in relation to the manufacture, packaging, testing, labeling or
storing of the Product, records and supporting documents (e.g., manufacturing,
analytical, and testing documentation) with respect to each production lot of
the Product and other materials used in the manufacture of the Product.  At any
such audit, STRYKER shall have the right to obtain copies of records concerning
the Product; provided however, that STRYKER pays SUPPLIER for its reasonable
costs associated with making such copies.  STRYKER or its Affiliates’ employees
or agents will be escorted at all times by SUPPLIER personnel.  All audits will
be conducted in accordance to all regulations STRYKER must comply to, including
but not limited to: QSR, ISO13485, Medical Device Directive (“MDD”), MHLW
Ordinance No. 169 and the CMDR.

 
5.3.2.5.  
Correspondence.  Each Party shall, within two business days, notify the other
Party of, and shall provide such other Party with copies of, any correspondence
and other documentation received or prepared by the notifying Party in
connection with any of the following events: (i) receipt from FDA of
observations on Form FDA-483 or a warning or untitled letter from the FDA, or
any similar documents from another governmental authority or any relevant
foreign equivalent outside the USA in connection with the manufacture,
packaging, testing, labeling or storing of the Product; (ii) any field alert,
correction, market removal or correction of any production lot of the Product;
or (iii) any regulatory comments relating to the manufacture, packaging,
testing, labeling or storing of the Product requiring a response or action by
the notifying Party.



5.4.  
Manufacturing Changes.

 
5.4.1.  
  If SUPPLIER desires to manufacture Products at a location other than the
Facility, SUPPLIER will give STRYKER at least one hundred twenty (120) days'
advance written notice and an opportunity to inspect and audit the new
manufacturing facility and will not ship Products manufactured at such facility
to STRYKER without STRYKER’s explicit prior written consent.  SUPPLIER also
agrees to give STRYKER at least one hundred twenty (120) days’ advance written
notice of any material change in the manufacturing process with respect to the
Products and agrees that no such change will be implemented without STRYKER’s
explicit prior written consent not to be unreasonably withheld or delayed.

 
5.4.2.  
  SUPPLIER shall not institute a change in parts or processes related to the
manufacture of a Product, except to the extent such change does not alter the
Specifications or the functionality of the Product, without first having
obtained written authorization from STRYKER.  Changes include but are not
limited to the following areas:

 
•         Product nomenclature or product codes if applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
•         Product physical properties.
 
•         Test method changes, if such changes impact data reporting, product
performance, or product characterization.
 
•         Manufacturing location
 
•         Product packaging and/or labeling
 
•         Software
 
•         Environmental Conditions
 
•         Subcontractors
 
•         Equipment
 
•         Process changes that have the potential to affect the form, fit or
function of a Product
 
•         Other changes which might be expected to affect Product performance in
the STRYKER application, when such information is known to SUPPLIER.
 
5.4.2.1.  
SUPPLIER acknowledges that it produces critical components, subparts or finished
devices for STRYKER and that STRYKER is a producer of medical devices as defined
by the Code of Federal Regulations, 21 CFR Part 820.

 
5.4.2.2.  
Any proposed changes to Product specifications, performance characteristics,
quality standards, tolerances, or any other aspect of a Product that the
SUPPLIER produces for STRYKER shall be made in accordance with Section 2 of this
Agreement, and shall be initiated through the completion of an “Supplier Change
Request”.   Variations to established production procedures may be initiated by
either Party.

 
5.4.2.3.  
STRYKER shall, at its expense, obtain any and all required Product approvals or
clearances by governmental authorities, including the FDA, prior to change
implementation.



5.5.  
Use of Subcontractors.



5.5.1. SUPPLIER Responsible.  SUPPLIER shall be solely responsible for the job
performance, actions, and/or omissions of each subcontractor and its employees,
agents or representatives in the performance under this Agreement.


5.5.2.  Notice and Inspections.  SUPPLIER agrees to provide at least sixty (60)
days prior written notice to STRYKER before using any subcontractors or third
parties (other than those listed on Exhibit A) to manufacture or supply any of
the Products or to perform any of SUPPLIER’s other obligations under this
Agreement.


 
7

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
5.5.3. Consent of STRYKER.  SUPPLIER agrees that it will not use any such
subcontractors or third parties or change to another subcontractor or third
party and will not allow work to be performed other than on its own premises
without STRYKER’s prior written consent, which consent shall not unreasonably be
withheld or delayed.  If STRYKER does not object to a proposed subcontractor in
the time frame described in Section 5.5.2, then the request shall be deemed
approved by STRYKER.  The consent of STRYKER shall not be required for vendors
of raw materials or subassemblies of Products hereunder.   If STRYKER shall
object to a subcontractor or third party it shall provide SUPPLIER with the
identity of an alternative subcontractor or third party acceptable to STRYKER.


5.5.4. Subcontractor Agreement Terms.  SUPPLIER will ensure that any such
subcontractors or third parties it uses agree in writing to comply with the
applicable terms of this Agreement, including, but not limited to, execution of
the Quality Agreement, achievement of ISO certification, providing access to
manufacturing facilities for STRYKER’s inspection, and obtaining approval for
manufacturing changes in process or location.


5.5.5. Subcontractors and Suppliers to Supplier.  A list of critical suppliers
or subcontractors (the “Critical Providers”) the SUPPLIER may use is attached to
this Agreement in Exhibit C, or is included within the component
print.   SUPPLIER will carefully select and approve all suppliers and/or
subcontractors it uses to manufacture the Products or materials through quality
assurance and purchasing evaluation.  SUPPLIER shall verify compliance by each
supplier of materials with applicable Legal and Regulatory Standards, and
specifications for such materials (“Materials Specifications”).  If suppliers
are identified in the 510(k), PMA, or other marketing authorization, as
applicable, for the Products SUPPLIER will be limited to those suppliers, to the
extent required by the applicable regulatory authority.  SUPPLIER shall notify
STRYKER in writing sixty (60) days in advance of any change by SUPPLIER from the
Critical Providers or the use of a new subcontractor to manufacture the Products
and must obtain prior written consent for such change from an authorized member
of STRYKER’s quality assurance department, which consent shall not unreasonably
be withheld or delayed.  If STRYKER does not object to any such change within
the sixty (60) day period, the request shall be deemed accepted by
STRYKER.  SUPPLIER will be responsible for auditing all of its suppliers and for
performing any other tasks to confirm that the suppliers are operating within
all applicable national, provincial, state and local laws, statutes, ordinances,
rules, regulations, codes, and standards, including but not limited to FDA
Quality Systems Regulations (“QSR”) and CGMP at 21 CFR 820.30, record retention
requirements at 21 CFR 820.180, MDD requirements, and ISO 13485 and ISO 14971
standards (collectively, the “Legal and Regulatory Standards”) and are supplying
materials or Products that meet the Specifications.
 
5.5.5.1.  
Testing for Compliance with materials Specifications.  SUPPLIER will test
materials to SUPPLIER’s quality system requirements.

 
5.5.5.2.  
Retesting of Materials.  Materials that have an expiry date shall be given an
expiration date upon the satisfactory completion of all initial testing.

 
5.5.5.3.  
Label Component Specifications.  SUPPLIER will use only labels and labeling
approved at initial setup in writing by STRYKER’s quality assurance department
which approval shall not be unreasonably withheld or delayed.  SUPPLIER shall
have no responsibility for label content approved by STRYKER’s quality assurance
department.



5.6.  
Product Traceability.  SUPPLIER agrees to number Products so that they may be
traced back to the manufacturing lot in the case of a recall.



5.7.  
Samples of Products and Certain Components.  As soon as reasonably practicable
and in any event, at least ninety (90) days prior to the Commercial Launch Date
of a Product, SUPPLIER will send to STRYKER samples of the Product so that
STRYKER can verify and validate such Product and ensure that it is not defective
and meets applicable Specifications.  For the components listed on Schedule C,
SUPPLIER agrees to use only brand new items, and not items that have been used,
repaired or refurbished without the written consent of STRYKER.

 
 
8

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
6.  Inspection; Acceptance or Rejection of Products.


6.1.  
Acceptance or Rejection Procedure.  STRYKER shall have fifteen (15) days from
receiving any shipment of Products to inspect such Products and exercise its
reasonable judgment to either (i) accept the Products, or (ii) notify SUPPLIER
that SUPPLIER has delivered Non-Conforming Products.  Products are
“Non-Conforming” when they do not meet the requirements set forth in the
Specifications, this Agreement, any applicable Purchase Order or the express
warranties set forth herein.  If STRYKER does not notify SUPPLIER within such
fifteen (15) day period that Products are Non-Conforming, the Products shall be
deemed accepted by STRYKER.



6.2.  
Consequences of Rejection.  If STRYKER notifies SUPPLIER in writing that some or
all of the Products in a shipment are Non-Conforming, SUPPLIER will, in
STRYKER’s sole discretion: (x) give STRYKER appropriate credit therefor upon
STRYKER’s return of the Non-Conforming Product, or (y) ship new Products to
STRYKER in replacement for the Non-Conforming Product within ten (10) business
days of receipt of notice of the non-conformity, in which case STRYKER shall
return the Non-Conforming Product to SUPPLIER.  Upon SUPPLIER’s delivery of
replacement Products, STRYKER may inspect the Products to determine whether
SUPPLIER has cured the non-conformity. In the event that STRYKER determines that
SUPPLIER has failed to correct the non-conformity, STRYKER may, in its sole
discretion (i) terminate all or a portion of the Purchase Order related thereto,
and receive a refund of the applicable charge already paid, if any; or (ii)
deliver to SUPPLIER additional notices of non-conformity, in which case the
provisions of this paragraph shall apply.



7.  Pricing.


7.1.  
Prices for Products.    STRYKER agrees to pay SUPPLIER according to the prices
contained in Exhibit A to this Agreement or the applicable Statement of Work, as
the same may be adjusted from time to time in the manner provided
herein.  SUPPLIER agrees that the prices charged to STRYKER for the Products
shall not exceed SUPPLIER’s bill of materials cost, which shall include the
actual cost of materials and labor, including SUPPLIER’s overhead allocation,
(the “BOM”) for each Product.  SUPPLIER’s overhead allocation shall be
calculated at all times on a basis consistent with that used in the calculation
of the initial BOM.



7.2.  
Margin Sharing.  STRYKER shall pay a portion of the Margin (as defined on
Exhibit A) to SUPPLIER as described on Exhibit A (the “Margin Payment”) and as
provided in this Section 7.2.   Within fifteen (15) days following each calendar
quarter during the term of this Agreement, STRYKER shall provide SUPPLIER with a
written report setting forth the then current calculation of the Margin Payment
based on Products sold during such quarter in reasonable detail (the “Margin
Report”).  SUPPLIER shall have the right to audit STRYKER’s calculation of the
Margin Payment and the BOM with STRYKER Overhead, including, without limitation,
to review and request copies of STRYKER’s books, documents and records (whether
in hard copy, electronic or other form) that pertain directly to the Margin
Payment or the calculation of BOM with STRYKER Overhead, during normal business
hours and upon giving fourteen (14) days prior written notice to STRYKER.  The
audit may be conducted by SUPPLIER’s employees (including contract employees) or
by an external auditing firm selected by SUPPLIER.

 
 
9

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
7.3.  
Prepayment.  STRYKER shall pay to SUPPLIER, by wire transfer of immediately
available U.S. funds to an account designated by SUPPLIER, Two Million Five
Hundred Thousand Dollars ($2,500,000) on the Effective Date and Two Million Five
Hundred Thousand Dollars ($2,500,000) on the earlier of (i) the fifth business
day following SUPPLIER’s provision of documentation to STRYKER demonstrating
that the initial $2,500,000 payment has been exhausted or (ii) March 31, 2011
(collectively, the “Prepayment”). The Prepayment shall be applied by SUPPLIER to
amounts due from STRYKER for purchases of Products and for Margin Payments owing
to SUPPLIER until the Prepayment Amount has been exhausted at which point
STRYKER shall pay SUPPLIER for Products and for Margin Payments in accordance
with the terms of this Agreement. In the event that the Prepayment is not
exhausted prior to the expiration of the Term or the earlier termination of this
Agreement, then SUPPLIER shall refund, within thirty (30) days of such
expiration or termination of this Agreement, any portion of the Prepayment
Amount not applied in accordance with this Section 7.3 as of such date.



7.4.  
Taxes.  Except as specifically provided in this Agreement, no extra charges of
any kind, including without limitation taxes and transportation charges, shall
be allowed unless agreed to in writing by STRYKER prior to performance.  STRYKER
shall pay all sales, excise, or use taxes due on the transactions hereunder or
provide SUPPLIER customary proof that the transactions are exempt from sales
taxes.  Invoices shall separately identify any tax (including value added taxes
as exclusively net extra) and shall include either SUPPLIER’s sales tax or use
tax permit number.  SUPPLIER shall pay any other taxes and charges, including
without limitation, assessments or fines arising from SUPPLIER’s performance of
the transactions under the Agreement, including taxes based upon SUPPLIER’s net
income and penalties.



7.5.  
Invoices.  Upon shipment of each order by SUPPLIER, SUPPLIER will invoice
STRYKER therefor.  All such invoices shall be paid net within forty-five (45)
days of their receipt by STRYKER.  Invoices shall include, at a minimum, the
following information: (i) purchase order number, (ii) part number, (iii)
description of the Product(s) shipped, (iv) quantity of the Product(s) shipped,
(v) unit and extended price applicable, (vi) date that the Product(s) shipped,
(vii) SUPPLIER’s packing slip number,  (viii) any applicable taxes chargeable
under this Agreement; and (ix) any extraordinary charges that have been approved
by STRYKER.  To facilitate prompt payment, all invoices must be directed to, and
received by STRYKER at the invoice address shown on the applicable Purchase
Order.



7.6.  
Acceptance.  No payment made by STRYKER shall be considered an acceptance of
satisfactory performance of SUPPLIER’s obligations under this Agreement, nor
shall any payment limit STRYKER’s rights to reject Non-Conforming Products or
relieve SUPPLIER from its obligations under this Agreement.



7.7.  
Cost Reductions.   SUPPLIER agrees to use its commercially reasonable efforts to
reduce its prices for the Products based on reductions in the BOM for each
Product.  SUPPLIER agrees that it will purchase component parts for the Products
and any machinery or tooling used to manufacture the Products at prices that are
negotiated on an arms’ length basis.  STRYKER shall have the right to audit the
BOM, including, without limitation, to review and request copies of SUPPLIER’s
books, documents and records (whether in hard copy, electronic or other form)
that pertain directly to the BOM, during normal business hours and upon fourteen
(14) days prior written notice to SUPPLIER. The audit may be conducted by
STRYKER’s employees (including contract employees) or by an external auditing
firm selected by STRYKER.  Within five, but not less than two, business days
prior to each six month anniversary of the Effective Date, SUPPLIER shall
provide STRYKER with a written report setting forth the then current calculation
of the BOM in reasonably sufficient detail (the “BOM Report”).   In the event
that a STRYKER audit or a BOM report determines that SUPPLIER’s BOM is less than
the then prevailing price charged to STRYKER by SUPPLIER for a Product, then the
price for such Product shall be immediately reduced to such lower price which
shall remain in effect unless a further adjustment is made in accordance with
the terms of this Agreement.   In the event that a STRYKER audit or a BOM report
determines that SUPPLIER’s BOM is more than the then prevailing price charged to
STRYKER by SUPPLIER for a Product, then the price for such Product shall be
immediately increased to such higher price unless a further adjustment is made
in accordance with the terms of this Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
8.  Term and Termination.


8.1.  
Term.  Unless sooner terminated pursuant to the provisions hereof or extended by
agreement of the Parties as provided herein, this Agreement shall commence with
respect to each Product on the Effective Date and shall continue for a period of
three (3) years following the date of the Commercial Launch Date of such Product
in accordance with the terms of this Agreement (the “Term”).



8.2.  
Termination.  This Agreement may be terminated upon the earlier to occur of any
of the following:



(a) By STRYKER if SUPPLIER shall repeatedly fail to produce Products in the
quantities and quality provided for in this Agreement and such failure shall
continue for more than thirty (30) days after written notice thereof is given by
STRYKER to SUPPLIER;


(b) By either Party for material breach of this Agreement other than as provided
in Section 8.2(a) above, unless the breaching Party shall have cured such breach
within thirty (30) days from the receipt by it of written notice thereof from
the other Party;


(c) By either Party in the event the other shall go into liquidation, or seek
the benefit of any bankruptcy or insolvency act, or a receiver or trustee is
appointed for its property or estate, or it makes an assignment for the benefit
of creditors, whether any of the aforesaid events be the outcome of the
voluntary act of such Party or otherwise; or


(d) By STRYKER as set forth in Section 18.5.


8.3.  
Consequences Of Termination.



8.3.1.  
The termination of this Agreement for any reason shall be without prejudice to
the right of SUPPLIER to receive all payments due and payable for Products
ordered prior to the date of termination and to receive payment for all raw
materials purchased by SUPPLIER for the manufacture of Products that have been
labeled with a STRYKER brand or which are otherwise not reasonably reusable by
SUPPLIER in the ordinary course of business following termination of this
Agreement; such materials to be delivered by SUPPLIER to STRYKER promptly upon
termination of the Agreement.    In addition, any termination shall be without
prejudice to the remedy of either Party hereto in respect of any previous breach
of any of the covenants herein contained.



8.3.2.  
The termination of this Agreement shall not release SUPPLIER from its obligation
to deliver Products theretofore ordered and paid for in accordance with the
terms of this Agreement by STRYKER.



8.3.3.  
Upon termination of this Agreement, SUPPLIER shall immediately cease all work
under this Agreement, cease to represent itself as providing Products to STRYKER
and shall deliver to STRYKER: (i) a report describing Purchase Orders
outstanding as of the date of termination; and (ii) all STRYKER Confidential
Information in its possession.  Upon termination of this Agreement, STRYKER
shall immediately cease all work under this Agreement except with respect to any
provisions set forth in Section 8.4, cease to represent itself as having the
exclusive marketing and distribution rights to the Products and shall deliver to
SUPPLIER: (i) a report describing all Products in its possession as well as a
detailed report of all Products sold and the customers that purchased such
Products during the Term, and (ii) all SUPPLIER Confidential Information in its
possession.

 
 
11

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
8.4.  
Survival of Certain Provisions.  Sections 8.3 (Consequences of Termination), 10
(Representations and Warranties), 12 (Recalls, Adverse Event Reporting and
Regulatory Approvals), 13 (Ownership of Rights), 14 (Confidentiality), 15
(Indemnification and Insurance) and 18 (Miscellaneous) (and any other sections
that by their express terms survive expiration or termination of this Agreement)
shall survive the expiration or termination of this Agreement.



9.  Development of Products.


9.1.  
Development Projects.  If the Parties determine in their discretion that
development of modifications to the Product(s) is desirable, SUPPLIER and
STRYKER shall cooperate to develop such modifications to Products that meet
agreed upon Specifications in accordance with the timetable and other provisions
set forth in the applicable Statement of Work (a “Development Project”).  In
such an event, SUPPLIER and STRYKER shall each, by written notice to the other,
appoint a project manager (collectively, the “Project Managers”), who shall keep
each other informed at reasonable times, orally or in writing, with respect to
the status of the Development Project and shall meet periodically in order to
review the progress of the Development Project.  STRYKER initially appoints Peng
Ng, Senior R&D Manager, and SUPPLIER initially appoints Gideon Hirschmann, Vice
President of Operations, as their respective Project Managers.  Either Party may
appoint a different Project Manager by providing written notice to the other
Party.  During the period of the Development Project, each Party shall provide
written weekly and monthly progress reports, or as requested, regarding the
status of the Development Project to the other Party’s Project Manager.



9.2.  
Development Project Milestones.  Each of the Parties agrees to use its
commercially reasonable efforts to complete each of the tasks and achieve each
of the milestones for which it is responsible, as described in the applicable
Statement of Work within the time period specified in the applicable Statement
of Work.



9.3.  
Funding for Development Project(s).  STRYKER shall have no responsibility for
providing any funding for the development of modifications to Products under
this Agreement, unless the applicable Statement of Work provides to the
contrary.  If the applicable Statement of Work provides for an obligation by
STRYKER to pay any development funding, STRYKER agrees to pay any such amounts
to SUPPLIER subject to the terms and conditions set forth in this Agreement and
the applicable Statement of Work.  The Parties agree and acknowledge that any
costs incurred by SUPPLIER in the performance of the tasks for which it is
responsible in excess of the payments specifically set forth in the applicable
Statement of Work shall be borne solely by SUPPLIER.  STRYKER shall have no
obligation to fund or contribute to the payment of cost overruns unless STRYKER
has specifically given its approval thereof in a writing signed by both Parties
to this Agreement.



9.4.  
Change in Specifications.  If either Party desires to change the Specifications
for the Products, that Party shall notify the other Party of such proposed
change in writing.  Any change in Specifications must be agreed upon in writing
by both Parties.  To the extent SUPPLIER incurs additional costs in its
performance of a Development Project solely as a direct result of a change in
Specifications requested by STRYKER and agreed upon by the Parties, STRYKER
shall reimburse SUPPLIER for any such additional costs actually and reasonably
incurred by SUPPLIER in a reasonable and market competitive amount to be
negotiated between the Parties in good faith; provided, however, that SUPPLIER
must provide STRYKER with documentary evidence of such costs reasonably
satisfactory to STRYKER.



10.  Representations and Warranties.
 
 
12

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
10.1.  
Products.  SUPPLIER HEREBY WARRANTS THAT EACH PRODUCT MANUFACTURED AND SOLD BY
IT HEREUNDER TO STRYKER SHALL CONFORM TO THE SPECIFICATIONS IN THE MOST RECENT
FORM AGREED TO IN WRITING BY STRYKER AND SUPPLIER, AND SHALL BE FREE FROM
DEFECTS IN DESIGN (TO THE EXTENT ARISING OUT OF SUPPLIER TECHNOLOGY), MATERIALS
OR WORKMANSHIP FROM THE DATE OF ACCEPTANCE BY STRYKER (INCLUDING DEEMED
ACCEPTANCE AS A RESULT OF STRYKER NOT DELIVERING NOTICE OF NON-CONFORMITY WITHIN
THE APPROPRIATE PERIOD OF TIME), IN EACH CASE LIMITED TO THE FOLLOWING WARRANTY
PERIODS:



10.1.1.  
TWELVE (12) MONTHS FROM THE DATE OF SALE BY STRYKER TO A THIRD-PARTY OR, IF USED
AS A LOANER OR SAMPLE, FROM THE DATE RECEIVED BY STRYKER, FOR ENDOSCOPES (THE
“SCOPE WARRANTY PERIOD”);

10.1.2.  
UNTIL THE EXPIRATION DATE SET FORTH ON THE PACKAGING FOR DISPOSABLE PRODUCTS
(THE “DISPOSABLE WARRANTY PERIOD”);



10.1.3.  
90 DAYS FROM RECEIPT BY STRYKER FOR SPARE PARTS; AND



10.1.4.  
90 DAYS FROM THE DATE OF REPAIR FOR REPAIRS MADE BY SUPPLIER (I) TO PRODUCTS FOR
WHICH THE SCOPE WARRANTY PERIOD HAS ELAPSED OR (II) FOR NON-WARRANTY REPAIRS
MADE DURING THE SCOPE WARRANTY PERIOD (THE “REPAIR WARRANTY PERIOD”).



EACH OF THE FOREGOING WARRANTIES EXCLUDES DAMAGES TO PRODUCTS TO THE EXTENT
RESULTING FROM MISUSE, NEGLIGENCE OR IMPROPER CLEANING OR STORAGE.


10.2.  
Ownership.  SUPPLIER warrants that the Products and all rights thereto are owned
by SUPPLIER prior to delivery, and that the Products when delivered are free and
clear of all liens and encumbrances.



10.3.  
Compliance with Laws and Permits.



10.3.1.  
SUPPLIER warrants that all Products sold to STRYKER hereunder shall be
manufactured in compliance with all applicable national, provincial, state and
local environmental, health and safety statutes, acts, ordinances, rules, codes,
standards, laws and regulations, in effect at the time and place of manufacture
of any Products.  SUPPLIER represents and warrants that it has obtained or shall
obtain and shall maintain during the term of this Agreement all permits,
governmental fees, and licenses necessary for the performance of its obligations
under this Agreement and shall obtain all required inspections, authorizations
and approvals prior to commencement of performance.



10.3.2.  
STRYKER warrants that all Products marketed and sold by STRYKER hereunder shall
be marketed and sold in compliance with all applicable national, provincial,
state and local environmental, health and safety statutes, acts, ordinances,
rules, codes, standards, laws and regulations, in effect at the time and place
of the marketing and sale of any Products.  STRYKER represents and warrants that
it will obtain and shall maintain during the term of this Agreement all permits,
governmental fees, and licenses necessary for the marketing and sale of the
Products in any jurisdictions in which the Products are marketed and sold and
the performance of its obligations under this Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
10.4.  
Intellectual Property.  SUPPLIER represents and warrants that the Products do
not, and STRYKER’s subsequent use of such Products as contemplated by this
Agreement and the applicable Product’s instructions for use will not, infringe
any valid patent or other intellectual property or proprietary right of any
third party and, to SUPPLIER’s knowledge, no claim of such infringement has been
threatened or asserted.



10.5.  
Authority and Binding Obligation.  Each Party represents to the other Party that
the execution, delivery and performance of this Agreement by such Party:  (a)
has been duly authorized by all necessary corporate action; (b) does not
conflict with, or result in a material breach of, the articles of incorporation
or by-laws of such Party, and any material agreement by which such Party is
bound, or any law, regulation, rule, judgment or decree of any governmental
instrumentality or court having jurisdiction over such Party; and (c) this
Agreement has been duly executed by such Party and constitutes a valid and
legally binding obligation of such Party enforceable in accordance with its
terms.



10.6.  
Organization.  SUPPLIER represents and warrants that it is a corporation duly
organized and validly existing in good standing under the laws of
Delaware.  STRYKER represents and warrants that is a corporation duly organized
and validly existing in good standing under the laws of the State of Michigan.



10.7.  
Other Agreements.  SUPPLIER represents and warrants to STRYKER that it is not a
party to any agreement that would prevent it from fulfilling its obligations
under this Agreement and that during the term of this Agreement, SUPPLIER shall
not enter into an agreement to provide Products, which would in any way,
restrict its ability to perform under this Agreement.  STRYKER represents and
warrants to SUPPLIER that it is not a party to any agreement that would prevent
it from fulfilling its obligations under this Agreement and that during the term
of this Agreement, STRYKER shall not enter into an agreement to develop,
purchase or otherwise distribute Products (or products similar or competitive
with the Products), which would in any way, restrict its ability to perform
under this Agreement.



10.8.  
Litigation.  SUPPLIER represents and warrants to STRYKER that there is no
action, suit, claim, investigation or proceeding pending or, to the best of its
knowledge, threatened against it that, if adversely decided, might adversely
affect SUPPLIER’s (i) ability to enter into this Agreement, or (ii) performance
of its obligations hereunder.  STRYKER represents and warrants to SUPPLIER that
there is no action, suit, claim, investigation or proceeding pending or, to the
best of its knowledge, threatened against it that, if adversely decided, might
adversely affect STRYKER’S (i) ability to enter into this Agreement, or (ii)
performance of its obligations hereunder.



10.9.  
No Debarment or Exclusion.  SUPPLIER represents and warrants that it has not
been excluded, nor any of its employees been excluded from payment for U.S.
federal healthcare programs, nor do they appear on the List of Excluded
Individuals/Entities of the Office of the Inspector General of the U.S.
Department of Health and Human Services.   STRYKER represents and warrants that
it has not been excluded, nor any of its employees been excluded from payment
for U.S. federal healthcare programs, nor do they appear on the List of Excluded
Individuals/Entities of the Office of the Inspector General of the U.S.
Department of Health and Human Services.  To the extent that this representation
fails to be true and correct at any time during the Term with respect to a
Party, then the other Party shall have the right to terminate this Agreement
immediately.

 
 
14

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
10.10.  
Disclosure.  SUPPLIER, through its officers and representatives, has made full,
true and complete responses to all of STRYKER's requests for information,
documents, contracts and records relating to the manufacture of the
Products.  No fact (other than circumstances or events which have been disclosed
in writing to STRYKER or are common knowledge or normal business risks) with
respect to the manufacture of the Products is known to SUPPLIER that would have
a material and adverse effect on STRYKER’s ability to market or sell the
Products.  STRYKER acknowledges that it has had an opportunity to discuss the
SUPPLIER’S business, management, manufacturing and quality operations, financial
affairs and the terms and conditions of this Agreement with SUPPLIER’S
management, quality and operations personnel, and has visited and inspected
SUPPLIER’s facilities, products and processes, and that it is sophisticated and
experienced in the matters that are the subject of this Agreement.



10.11.  
No Other Warranties.  SUPPLIER MAKES NO OTHER REPRESENTATION OR WARRANTY WITH
REGARD TO ANY PRODUCT OR OTHER ITEM FURNISHED UNDER THIS AGREEMENT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, SUPPLIER DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OR DEALING OR USAGE OF TRADE, AND ANY IMPLIED WARRANTY OF
NONINFRINGEMENT.



10.12.  
Cumulative Nature of Warranties.  The warranties provided herein are cumulative
of and in addition to any other warranties agreed to by SUPPLIER or STRYKER or
provided by operation of law. The representations and warranties shall survive
expiration or termination of this Agreement.



11.  Repairs and Related Training.


11.1.  
Repairs of Products.  If a Product provided by SUPPLIER does not conform to the
limited Product warranty set forth in Section 10.1 by SUPPLIER under this
Agreement (a “Defective Product”), STRYKER may return the Defective Product to
SUPPLIER for repair or replacement during the Scope Warranty Period or Repair
Warranty Period, in which event SUPPLIER shall deliver a repaired or replacement
Product to STRYKER (or to such other address designated by STRYKER) within
thirty (30) days of SUPPLIER’s receipt of the Defective Product without
charge.  The Parties will work to establish an appropriate return goods
authorization process.  After the expiration of the Scope Warranty Period or
Repair Warranty Period, SUPPLIER will charge its customary fees for such
repairs.   During the term of this Agreement and for a period of three (3) years
after the last commercial sale of a Product, SUPPLIER shall make repair services
on such Products available to STRYKER. Upon SUPPLIER’s delivery of repaired or
replacement Products, STRYKER may inspect the Products to determine whether
SUPPLIER has cured the defect or other problem. In the event that STRYKER
reasonably determines that SUPPLIER has failed to correct the defect or other
problem, STRYKER may, in its sole discretion (i) return the defective Product to
SUPPLIER and receive a refund of the applicable repair charge already paid for
such Product, if any; or (ii) return the defective Product to SUPPLIER and
require SUPPLIER to repair or replace the Defective Product.  SUPPLIER shall
advise STRYKER from time to time in writing of its pricing schedule for repairs
conducted outside of the Scope Warranty Period or Repair Warranty Period.  This
Section 11.1 will apply equally to the repair of Non-Conforming Products, as
that term is defined in Section 6.1 of this Agreement.  For any repairs of
Products which are (i) not at SUPPLIER’s expense as required by this Section
11.1 and (ii) submitted by STRYKER to SUPPLIER prior to the second anniversary
of the Effective Date, SUPPLIER shall provide Stryker with a discount on such
repairs equal to 50% of SUPPLIER’s margin on such repairs.  For disposable
Products, SUPPLIER’s warranty shall in all events be limited to delivering a
replacement disposable product.



11.2.  
Loaners and Demonstration Models.  SUPPLIER agrees to sell a number of units of
the Products the price listed in Exhibit A for use as loaners to customers while
Products are being repaired or, if applicable, replaced or for use as
demonstration models by STRYKER’S sales force.  If STRYKER sells such loaners or
demonstration models, such sales shall be reflected in the Margin Payment.

 
 
15

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
11.3.  
Training and Stryker Repairs.  After the first anniversary of the Effective
Date, SUPPLIER shall provide STRYKER with adequate training, at STRYKER’s
expense and at SUPPLIER’s location, as quickly and efficiently as reasonably
possible on troubleshooting and diagnosing problems with the Product and on
repairing Products. Thereafter, SUPPLIER shall provide updated training to
STRYKER personnel, at STRYKER’s expense, as reasonably requested by STRYKER, on
a periodic basis at least two times per year, but in no event more frequently
than once per calendar quarter.  From and after the second anniversary of the
Effective Date, STRYKER may elect to self-repair Defective Products, and upon
establishing reasonable procedures for implementing same, SUPPLIER shall provide
replacement parts to STRYKER at SUPPLIER’s expense or reimburse STRYKER for
SUPPLIER-supplied parts taken from STRYKER’s inventory for such purpose and
shall reimburse STRYKER for any additional costs (at agreed upon rates) incurred
by STRYKER in connection with the troubleshooting or repair of Defective
Products, on such terms as the Party’s may reasonably agree, but which shall not
exceed SUPPLIER’s cost had it performed such repair.  SUPPLIER agrees to sell to
STRYKER the parts needed for STRYKER to repair the Products, and shall maintain
a reasonable inventory of such parts for a period of three (3) years from the
last commercial sale of a Product.



12.  Recalls, Adverse Event Reporting, and Regulatory Approvals.


12.1.  
Recalls.  If either Party believes that a recall, market withdrawal, safety
alert or similar corrective action (“Recall”) of the Products may be desirable
or required by law, it will immediately notify the other Party in writing.  In
the event that a recall that is directly related to the Products is required by
a governmental agency or deemed advisable by STRYKER or SUPPLIER, STRYKER and
SUPPLIER shall develop and implement a recall program.  STRYKER shall be
responsible for maintaining the complete list of purchasers of Products, and
shall provide the same to SUPPLIER in the event of a recall.  STRYKER shall be
responsible for all recalls and other corrective actions associated with
Products except that SUPPLIER shall reimburse STRYKER for the costs incurred in
connection therewith to the extent they relate to a reasonably demonstrated
manufacturing, sterilization or packaging defect in a Product manufactured by
SUPPLIER that is not in conformance with the Specifications.



12.2.  
Adverse Event Reporting.  SUPPLIER shall notify STRYKER in writing, immediately,
but in no less than three (3) days following its receipt or development, of any
information that it receives or develops with respect to any complaint or
adverse event arising from any Product. STRYKER shall notify SUPPLIER in
writing, immediately, but in no less than fourty-eight (48) hours following its
receipt or development, of any information that it receives or develops with
respect to any complaint or adverse event arising from any Product. STRYKER, at
its own expense, shall be responsible for reporting to the appropriate
regulatory authority, if necessary, any adverse event with respect to the
Products.  STRYKER shall be responsible for the review, evaluation and
documentation of all complaints received by it relating to Products and shall
notify SUPPLIER of any complaint that may relate to the manufacture or packaging
of a Product. To the extent STRYKER is able to retrieve the Product from the end
user using commercially reasonable efforts, STRYKER shall promptly send Products
implicated in or associated with STRYKER complaint investigations to SUPPLIER
for SUPPLIER’s assistance with root cause analysis and repair.  SUPPLIER shall
provide valid, documented investigation results to STRYKER in a timely manner
and in any event within 30 days of SUPPLIER’S receipt of such Products from
STRYKER.

 
 
16

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
12.3.  
Regulatory Approvals.  Except as set forth below, SUPPLIER shall be primarily
responsible for obtaining 510(k) or other regulatory clearance and all other
acceptances and approvals required for the marketing of the Fiber Cystoscope,
Digital Cystoscope and their associated disposable devices.  STRYKER shall be
primarily responsible for obtaining 510(k) or other regulatory clearance and all
other acceptances and approvals required for the marketing of the Digital
Ureteroscope and its associated disposable devices.  STRYKER shall be
responsible for all medical device reporting and vigilance reporting. STRYKER
shall be primarily responsible for obtaining, or paying for SUPPLIER to obtain,
regulatory clearance and all other acceptances and approvals required for the
marketing of the Products in those jurisdictions in the Territory in which
SUPPLIER is not selling its products on the Effective Date.  From and after the
expiration or earlier termination of this Agreement, the Parties shall use
commercially reasonable efforts to transfer or return, at SUPPLIER’s sole cost
and expense, any 510(k) or other similar regulatory clearances then held by
STRYKER to the extent STRYKER can transfer or return such clearances without
impacting any of STRYKER’s ongoing rights under this Agreement.



12.4.  
Cooperation.  The Parties will cooperate fully with each other in connection
with complaints, adverse events, medical device reporting, vigilance reporting,
recalls, regulatory approvals, and other regulatory matters.



13.  Ownership of Rights.


13.1.  
STRYKER Technology and SUPPLIER Technology.  SUPPLIER acknowledges that STRYKER
shall remain the owner of the STRYKER Technology and that nothing in this
Agreement is intended to grant, or shall be deemed to have the effect of
granting, any right or license to SUPPLIER to use any of the STRYKER Technology
except as necessary in order to manufacture and supply the Products to STRYKER
as contemplated by this Agreement.  STRYKER acknowledges that SUPPLIER shall
remain the owner of the SUPPLIER Technology and that nothing in this Agreement
is intended to grant, or shall be deemed to have the effect of granting, any
right or license to STRYKER to use any of the SUPPLIER Technology except as
necessary to use and sell Products that utilize the SUPPLIER Technology as
contemplated by this Agreement.



13.2.  
Joint Technology.   All Joint Technology shall be jointly owned by SUPPLIER and
STRYKER.  In the event that the parties, after consultation and review,
determine to seek patent protection for the Joint Technology, any patent
application shall be prepared by counsel selected by SUPPLIER and reasonably
satisfactory to STRYKER and shall be made in the joint names of STRYKER and
SUPPLIER (or their respective employees and assigned to STRYKER and SUPPLIER, as
applicable), with any patent issued thereon being owned by STRYKER and SUPPLIER
jointly, in equal shares as tenants in common, and the costs of preparation,
filing and prosecution thereof shall be shared equally, unless otherwise
agreed.  STRYKER and SUPPLIER agree to execute and deliver, and to cause their
respective employees to execute and deliver, all applications, documents and
other instruments necessary in order that any such patent shall be obtained and
held in their joint names.  The parties shall consult and cooperate regarding
issues that may arise in connection with the obtaining and maintenance of patent
protection for the Joint Technology.



13.3.  
Ownership of Tooling.  Tools, machinery, jigs, dies, fixtures, templates, and
other things (herein collectively, the “Tools”) paid for or furnished by STRYKER
shall be STRYKER’s property and SUPPLIER shall not encumber or dispose of them
in any way.  SUPPLIER shall maintain such Tools in good working condition,
ordinary wear and tear excepted.  Without the consent of STRYKER, the Tools
shall be used exclusively for SUPPLIER’s performance of its obligations
hereunder.



13.4.  
No Conflicting Obligations.  Each Party represents that it is not now under any
obligation to assign inventions, which obligation would conflict with those
contained in this Section 13 and each Party agrees not to enter into any such
conflicting agreements or arrangements during the Term of this Agreement.

 
 
17

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
13.5.  
Development of New Products.  If, during the term of this Agreement, SUPPLIER
develops any new modifications or evolutions to the Products or other products
that are similar to and would be competitive with the Products, SUPPLIER shall
present such new product idea to STRYKER in writing, unless such new product is
a proprietary product and SUPPLIER has an obligation, pursuant to written
agreement with a third party, to develop the product exclusively for that third
party (“New Product”).  In the event of the development of a New Product,
STRYKER shall have an exclusive right of first negotiation to distribute such
New Product.  STRYKER shall have forty-five (45) days from receiving its receipt
of written notification from SUPPLIER of a New Product to notify SUPPLIER of its
election to participate in the commercialization of such New Product (the
“Evaluation Period”).  If STRYKER provides such notice of election to
participate, the Parties shall proceed expeditiously to negotiate the terms of
an agreement for such New Product and SUPPLIER shall not negotiate with any
third party for the distribution of such New Product for a period of ninety (90)
days following the receipt of STRYKER’s notice.



14.  Confidentiality.


14.1.  
Confidentiality Obligations.  Each Party agrees that any and all data, reports,
specifications, designs, drawings, computer programs or models and related
documentation, inventions, know-how, trade secrets, business or research plans
disclosed by a Party or their respective Affiliates (the “Disclosing Party”) to
the other party (the “Receiving Party”), or to which the Receiving Party is
given access by the Disclosing Party in connection with the performance of this
Agreement, shall be deemed to be the confidential property of the Disclosing
Party (“Confidential Information”).  During the Term of this Agreement, the
Disclosing Party is willing to disclose Confidential Information to the
Receiving Party on the following terms:  (a) the Receiving Party shall receive,
maintain, and hold the Confidential Information in strict confidence, using at
least the same measures it uses to protect its own confidential information; and
(b) the Receiving Party shall not utilize Confidential Information or disclose
Confidential Information to any other party, other than as necessary for
performance hereunder or as expressly provided hereunder or as authorized in
writing by the Disclosing Party.  All obligations under this Section 14 shall
expire five (5) years after the expiration or termination of this Agreement.



14.2.  
Exceptions.  The obligations set forth in Section 14.1 above shall not extend to
any portion of Confidential Information: (a) that is known to the Receiving
Party prior to disclosure or is information generally available to the public;
(b) that was not acquired, at any time, directly or indirectly and/or in any
manner, from the Disclosing Party and which the Receiving Party lawfully had in
its possession prior to the first date written above; (c) that, hereafter,
through no act on the part of the Receiving Party, becomes information generally
available to the public;  (d) corresponds in substance to information furnished
to the Receiving Party on a non-confidential basis by any third party having a
legal right to do so or (e) is required to be disclosed pursuant to any
applicable federal, state, or local statute or regulation.



14.3.  
Return of Confidential Information.  At any time upon the request of the
Disclosing Party consistent with the terms of this Agreement, (i) the
Confidential Information, including any copies, shall be returned to the
Disclosing Party, and (ii) all other embodiments of the Confidential Information
in the possession of the Receiving Party, including all copies and/or any other
form or reproduction and/or description thereof made by the Receiving Party,
shall, at the Disclosing Party’s option, be returned to the Disclosing Party or
destroyed, except to the extent such Confidential Information is required to be
maintained pursuant to applicable law or as otherwise expressly provided in this
Agreement.



14.4.  
Injunctive Relief.  The Receiving Party agrees that should this Agreement be
breached, money damages would be inadequate to remedy such a breach.  As a
result, the Disclosing Party shall be entitled to seek, and a court of competent
jurisdiction may grant, specific performance and injunctive or other equitable
relief as a remedy for any such breach of this Agreement.  Such remedy shall be
in addition to all other remedies, including money damages, available to the
Disclosing Party at law or in equity.



15.  Indemnification and Insurance.
 
 
18

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
15.1.  
Indemnification of STRYKER.  SUPPLIER shall indemnify and hold STRYKER harmless
from and against any and all losses, claims, damages or liabilities incurred by
STRYKER or its customers, and shall reimburse STRYKER for all expenses
(including fees and disbursements of counsel with respect to third party claims)
as they are incurred, relating to or arising out of (a) a third party claim that
the Products infringe any patent, copyright, trademark, trade secret and any
other intellectual property or proprietary right arising out of or related to
the SUPPLIER Technology, except to the extent caused by, or arising out of, the
use of STRYKER Technology or modifications to the Products made at STRYKER’s
request; (b) based on alleged defects in design, except to the extent caused by,
or arising out of, the use of STRYKER Technology or modifications to the
Products made at STRYKER’s request, material or workmanship of the Products; (c)
based on negligent acts or omissions, misconduct, or dishonesty by SUPPLIER, its
employees, agents, representatives, or subcontractors, in connection with the
performance hereunder; (d) SUPPLIER’s breach of this Agreement; or (e)
SUPPLIER’s violation of any federal or state law, regulation, statute or
ordinance including but not limited to the transportation, handling, disposal or
processing of regulated materials.



15.2.  
Indemnification of SUPPLIER.  STRYKER shall indemnify and hold SUPPLIER harmless
from and against any and all losses, claims, damages or liabilities incurred by
SUPPLIER, and shall defend SUPPLIER for all expenses (including fees and
disbursements of counsel with respect to third party claims) as they are
incurred, relating to or arising out of: (a) a third party claim that the
Products infringe any patent, copyright, trademark, trade secret and any other
intellectual property or proprietary right arising out of or related to the
STRYKER Technology, except to the extent caused by, or arising out of, the use
of SUPPLIER Technology or modifications to the Products made at SUPPLIER’s
request; (b) based on alleged defects in design to the extent caused by, or
arising out of, the use of STRYKER Technology or modifications to the Products
made at STRYKER’s request, or failure to adequately warn or any strict product
liability claims where the cause of any alleged damage is based on a defect
arising out of the use of STRYKER Technology or modifications to the Products
made at STRYKER’s request; (c) based on negligent acts or omissions, misconduct,
or dishonesty by STRYKER, its employees, agents, representatives, or
subcontractors, in connection with the performance hereunder; (d) STRYKER’s
breach of this Agreement; or (e) STRYKER’s violation of any federal or state
law, regulation, statute or ordinance including but not limited to the
transportation, handling, disposal or processing of regulated materials.



15.3.  
Indemnification Procedures.  Any party seeking indemnification (the “Indemnified
Party”) under this Agreement shall give prompt written notice to the other party
(the “Indemnifying Party”) of any claim or action that could give rise to a
claim for indemnification under Section 15.1 or 15.2, as the case may be. In any
claim or action covered by the foregoing indemnities and brought against the
Indemnified Party, the Indemnifying Party, at its sole option, may elect to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party assumes the defense, the
Indemnified Party shall cooperate fully with the Indemnifying Party in defense
of such claim or action. In the event that the Indemnifying Party so assumes the
defense, the Indemnified Party shall have the right, at its own expense, to
employ separate counsel and to participate in the defense of any such claim or
action.  The Indemnifying Party shall not be liable to indemnify the Indemnified
Party for any payment or settlement of any claim or action effected without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed. The Indemnifying Party may settle any claim or
action in its reasonable discretion.



15.4.  
SUPPLIER Insurance Coverage.  SUPPLIER represents and warrants that it now
maintains, and will continue to maintain, the following insurance with companies
reasonably satisfactory to STRYKER and in amounts no less than the amounts
specified herein:

 
 
19

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
15.4.1. Worker's Compensation in accordance with all federal and state statutory
requirements and Employer’s Liability Insurance in an amount of not less than
$500,000 per accident for bodily injury and $500,000 per employee/aggregate for
disease;


15.4.2. Commercial General Liability insurance in an amount of not less than
$1,000,000 per occurrence, subject to a $2,000,000 aggregate covering premises
and operations, independent contractors, bodily injury (including death),
personal injury, property damage including, and without limitation, all
contractual liability for such injury or damage assumed by SUPPLIER under this
Agreement.  STRYKER shall be named as additional insured as our interest may
appear under the Commercial General Liability policy of insurance;


15.4.3. Commercial Automobile Liability insurance in an amount of not less than
$1,000,000 combined single limit covering bodily injury (including death) and
property damage for all owned, hired and non-owned vehicles used by SUPPLIER;
and


15.4.4. Umbrella Liability Insurance with respect to Workers’ Compensation,
Commercial General Liability, and Commercial Automobile Liability in an amount
of not less than $4,000,000 combined single limit.  STRYKER shall be named as
additional insured as our interest may appear under the Umbrella Liability
policy of insurance.


At a minimum, SUPPLIER shall maintain the policy(ies) required hereunder for the
entire term of this Agreement and, if any such policy(ies) shall provide
coverage on a claims made basis, SUPPLIER shall be required to maintain a claims
made policy(ies) providing such coverage for an additional period of not less
than five (5) years following the expiration or termination of this
Agreement.  Within ten (10) business days of the execution of this Agreement,
SUPPLIER shall deliver to STRYKER a certificate from the insurance carrier or
broker evidencing such coverage and the fact that STRYKER is named as an
additional insured and noting any exclusions and agreeing to provide no less
than thirty (30) days’ prior written notice to STRYKER in the event of a
material change in coverage or policy cancellation.  SUPPLIER also agrees to
waive and will require its insurers to waive all rights of subrogation against
STRYKER, its directors, officers and employees as it relates to this Agreement
on all of the foregoing coverages.  These insurance provisions set forth the
minimum amounts and scopes of coverage to be maintained by SUPPLIER and are not
to be construed in any way as a limitation on SUPPLIER’s liability under this
Agreement.


15.5.  
STRYKER Insurance Coverage.  STRYKER represents that it is currently
self-insured in the aggregate with a self-insurance retention of Three Million
Dollars ($3,000,000) per individual occurrence and Twenty Five Million Dollars
($25,000,000) per integrated (i.e., batch) occurrence, with excess coverage
being provided by excess liability policies to cover liability for damages of
the type set forth in Section 15.2 above that provide coverage for the promotion
and marketing of Products.  Nothing herein limits the right of STRYKER to
maintain or increase the self-insured retention amounts.  These insurance
provisions are not to be construed in any way as a limitation on STRYKER’s
liability under this Agreement.

 
 
20

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
16. 
Unforeseen Occurrences.  Neither Party to this Agreement shall be liable for any
delay or failure of performance that is the result of any happening or event
that could not reasonably have been avoided or that is otherwise beyond its
control (a “Force Majeure Event”).  Such happenings or events shall include, but
not be limited to, fire, flood, explosion, action of the elements, governmental
orders, regulations, restrictions, priorities or rationing, acts of God, or acts
of terrorism.  The Party who has been affected by a Force Majeure Event shall
promptly give written notice to the other Party and shall do everything
reasonably possible to resume performance and minimize the effect of the Force
Majeure Event.  Upon receipt of such notice, all obligations under the Agreement
shall be immediately suspended.  If the period of nonperformance exceeds thirty
(30) days from the receipt of notice of the Force Majeure Event, the Party whose
ability to perform has not been so affected may by giving written notice
terminate the Agreement.  Delays in delivery due to Force Majeure Events shall
automatically extend the delivery date for a period equal to the duration of
such Force Majeure Events.  Any acceptance or warranty period affected by a
Force Majeure Event shall likewise be extended for a period equal to the
duration of such Force Majeure Event.  As applied to this Section 16 and to
determine whether an event is wholly beyond control of a Party, strikes,
slowdowns or other labor related delays are not Force Majeure
Events.  Notwithstanding the foregoing, a Force Majeure Event shall not include
any governmental action of an enforcement nature that arises from or relates to
a Party’s failure to comply with any federal, national, state, provincial, or
local law, statute, regulation or ordinance applicable to such Party’s
performance hereunder or such Party’s manufacture, storage or handling of
materials associated with such performance.



17. 
Work on Stryker’s Premises, Security and Health Services.



17.1.  
To the extent that SUPPLIER’s performance of this Agreement requires work on
STRYKER’s premises, SUPPLIER shall do so in a manner that does not interfere
with the operation of STRYKER’s business.  SUPPLIER shall confine all equipment,
apparatus, materials and operations to limits indicated by the proper
representative of STRYKER, and SUPPLIER shall not unnecessarily encumber the
premises with materials.  SUPPLIER shall strictly comply with all of STRYKER’s
polices, work and safety rules as communicated by STRYKER.  SUPPLIER shall also
ensure that any subcontractors retained by SUPPLIER to perform under this
Agreement on STRYKER’s premises shall strictly comply with all of STRYKER’s
polices, work and safety rules.



17.2.  
To the extent that SUPPLIER’s performance of this Agreement requires work on
STRYKER’s premises by SUPPLIER’s personnel or a subcontractor’s personnel, such
personnel shall be approved by STRYKER prior to their access to the
premises.  In the event that any of SUPPLIER’s or a subcontractor’s personnel
approved by STRYKER hereunder becomes unwilling or unable to perform, fails to
perform, or fails to cooperate with STRYKER in performing, SUPPLIER shall find a
replacement acceptable to both Parties at no additional cost to STRYKER.



17.3.  
SUPPLIER shall report to STRYKER as soon as practicable all accidents resulting
in personal injury or property damage arising out of or during its or its
subcontractors performance on STRYKER’s premises, and shall furnish STRYKER with
a copy of all reports made by SUPPLIER of such accidents.



17.4.  
STRYKER shall have the right to immediately bar from STRYKER’s premises any
SUPPLIER or subcontractor personnel who fail to strictly comply with the
provisions of this Section 17.  SUPPLIER’s or a subcontractor’s failure to
strictly comply with the provisions of this Section 17 shall be deemed a
material breach of this Agreement.



17.5. 
Supplier’s and Subcontractors’ Personnel.  SUPPLIER agrees and warrants that any
such employees and subcontractors who shall perform hereunder shall abide by the
provisions of this Agreement regarding confidentiality, inventions and work on
STRYKER's premises.  At STRYKER's request SUPPLIER shall cause such persons to
execute and deliver to STRYKER a separate agreement to be bound by the
provisions of Section 13 (Ownership of Rights) and Section 14 (Confidentiality)
or any other Section of this Agreement that could be applicable to employees and
subcontractors.

 
 
21

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
18.  Miscellaneous.


18.1.  
Release of Information; Publicity.  Except as set forth below, neither SUPPLIER
nor STRYKER shall permit the release of any statement, advertisement,
information, or publicity referring to the other Party or any of such other
Party’s Affiliates, without the first Party’s prior written approval, as
determined in such Party’s sole discretion. In the event any Party proposes to
issue any press release or public announcement concerning any provisions of this
Agreement or the transactions contemplated hereby, such Party shall so advise
the other Parties hereto, and the Parties shall thereafter use their
commercially reasonable efforts to cause a mutually agreeable release or
announcement to be issued.  Neither Party will publicly disclose or divulge in
writing any provisions of this Agreement or the transactions contemplated hereby
without the other Party’s written consent, except as may be required by
applicable law or stock exchange regulation, and except for communications to
such Party’s employees, customers, vendors or investors or prospective investors
(subject to appropriate confidentiality obligations).  Notwithstanding the
foregoing, STRYKER acknowledges and agrees that SUPPLIER may be required to (and
to the extent so legally required shall be entitled to) file a copy of this
Agreement pursuant to applicable federal securities laws, and to the extent
necessary, and in connection therewith SUPPLIER will request confidential
treatment for portions of this Agreement as appropriate and shall allow STRYKER
the opportunity to review and comment upon any such confidential treatment
request submitted to the U.S. Securities and Exchange Commission.



18.2.  
Notices.  All notices and consents hereunder shall be in writing and shall be
deemed to have been properly given and to be effective on the date of delivery
if delivered in person, by one-day courier service or by facsimile transmission
(provided a copy is sent by one-day courier service) to the respective address
or facsimile number provided below or to such other address or facsimile number
as either Party shall designate by written notice to the other in such manner:



18.3.  
Entire Agreement.  This Agreement, including the Exhibits and attachments
hereto, supersedes all prior agreements, understandings, representations, and
statements, if any, regarding the subject matter contained herein, whether oral
or written, and no amendment of this Agreement or any Schedule shall be valid
and binding upon the Parties unless made in writing and signed on behalf of each
of such Parties by an authorized officer.  This Agreement is the product of
negotiations between the Parties, and shall be construed as if jointly prepared
and drafted by them, and no provision hereof shall be construed for or against
any Party due to its actual role in the preparation or drafting hereof by reason
of ambiguity in language and/or rules of construction against the drafting Party
or similar doctrine.  The documents referred to herein and attached hereto shall
be read together with this Agreement to determine the Parties’ intent.  In the
event of a conflict between (1) this Agreement (including) the Exhibits or other
attachments to this Agreement) and (2) a Purchase Order, then this Agreement
shall govern.



18.4.  
Assignments; Successors and Assigns.  Neither Party may assign this Agreement
without the prior written consent of the other Party; provided, however, that
STRYKER shall have the right to assign this Agreement or any rights under or
interests in this Agreement to an Affiliate of STRYKER without such
consent.  This Agreement shall inure to the benefit of and be binding upon each
Party signatory hereto, their respective successors and permitted assigns.  No
assignment shall relieve the original Party of its liability for the performance
of any obligations that such Party (or its permitted assignee) may under this
Agreement.



18.5.  
Change In Control.  A change in control of either Party, whether direct or
indirect, due to merger, acquisition, sale of substantially all assets, or other
transaction of similar effect, shall not be considered an assignment under this
Agreement; provided, however, that STRYKER shall have the right to terminate
this Agreement upon a change of control by SUPPLIER, with 90 days’ notice to
SUPPLIER.

 
 
22

--------------------------------------------------------------------------------

 
 
Redacted Version--Confidential Treatment Requested
 

 
18.6.  
Independent Contractor.  The Parties shall perform this Agreement as independent
contractors of the other and not as employees, agents, partners or
representatives of the other Party.  Each Party is hereby expressly prohibited
from holding itself out as an employee, agent, partner or representative of the
other Party.  It is agreed that any person employed by a Party to perform
hereunder shall not be deemed to be an employee of the other Party, and each
Party and such Party’s employees, subcontractors, agents or representatives
shall not be, or represent themselves to be, officers, employees, agents or
representatives of the other Party and shall not bind, or attempt to bind such
other Party to any agreement, liability or obligation of any nature.



18.7.  
Governing Law; Submission to Jurisdiction.  This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of New
York.  Each of the Parties hereto submits to the exclusive jurisdiction of any
state or United States federal court sitting in New York city in the borough of
Manhattan for the purposes of any suit, action or proceeding arising out of or
related to this Agreement and the transactions contemplated hereby.



18.8.  
Remedies.  Unless stated explicitly herein to the contrary, no remedy herein
conferred is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.



18.9.  
Waiver of Default.  The waiver of any default under this Agreement by either
Party shall not constitute a waiver of any rights for any subsequent default.



18.10.  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.



18.11.  
Headings.  The headings in this Agreement are for convenience of reference only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.



18.12.  
Severability.  In case any one or more of the provisions of this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
solely therefor be held invalid, illegal or unenforceable.



*****

 
23

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 




IN WITNESS WHEREOF, the Parties have executed this agreement as of the day and
year first above written.
 


STRYKER CORPORATION, acting
through its Stryker Endoscopy Division
  VISION-SCIENCES, INC.               By:
/s/William Chang
  By:
/s/ Warren Bielke 
              Name:
William Chang H.L.
  Name:
Warren Bielke
              Title:
V.P./CTO 
  Title:
Interim CEO
 

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 

 
EXHIBIT A


FORM OF STATEMENT OF WORK


STATEMENT OF WORK # 1 (this “SOW”)


1.  
List of Products.



Description of Product
Part Number
Initial BOM/Price To STRYKER
Initial BOM with Initial STRYKER Overhead
STRYKER Margin
SUPPLIER
Margin
  Digital Ureteroscope (standard)
  502-110-111
$*
$*
*%
*%
  Digital Ureteroscope (intuitive)
  502-110-112
$*
$*
*%
*%
  Digital Cystoscope (standard)
  502-110-113
$*
$*
*%
*%
  Digital Cystoscope (intuitive)
  502-110-114
$*
$*
*%
*%
  Cystoscope disposable sheath with 1.5 mm Working Channel
  [Digital Cystoscope]
  502-110-115
$*
$*
*%
*%
  Cystoscope disposable sheath with 2.1 mm Working Channel
  [Digital Cystoscope]
  502-110-116
$*
$*
*%
*%
  Fiber Cystoscope (standard)
  503-888-020
$*
$*
*%
*%
  Fiber Cystoscope (intuitive)
  503-888-021
$*
$*
*%
*%
  Cystoscope disposable sheath with 1.5 mm Working Channel with
  [Fiber Cystoscope]
  503-888-022
$*
$*
*%
*%
  Cystoscope disposable sheath with 2.1 mm Working Channel
  [Fiber Cystoscope]
  503-888-023
$*
$*
*%
*%



On and after the * anniversary of the Commercial Launch Date of any sheath
Product, SUPPLIER shall use its commercially reasonable efforts to reduce the
BOM/Price to STRYKER to less than $*.


Loaner and demonstration equipment, samples, including sales samples, design or
test units shall be purchased by STRYKER at the BOM price per unit plus *%, with
respect to such units, and which units, if resold, shall be included in the
Margin Payment and in the monthly report provided to SUPPLIER.


2.  
Margin Payment



“Total Margin” shall be defined, with respect to any period of determination and
for each Product, as the difference between (i) Net Sales of the Product and
(ii) the “BOM with STRYKER Overhead” then in effect.  The Margin Payment amount
shall be computed quarterly for each Product and paid by STRYKER to SUPPLIER on
or prior to the 45th day following the end of each calendar quarter.  STRYKER
shall provide preliminary monthly statements of the Net Sales of Products for
each month during the Term by the 5th day of each month for the prior
month.  The Margin Payment for the applicable calendar quarter shall equal the
product of the (i) Total Margin of the Product for such calendar quarter,
multiplied by (ii) the applicable “SUPPLIER Margin” set forth above.    For
purposes of this Agreement, the term “Net Sales of the Product” shall mean, with
respect to each Product and for each calendar quarter of determination, the
average actual unit sales price charged by STRYKER or its Affiliates to third
party non-Affiliates for each Product, excluding Products sold at $* in any
calculation covering a time period in the first year following the Commercial
Launch Date of a Product, multiplied by the number of units of such Product sold
(including Products sold at $*) by STRYKER or its Affiliates during such
calendar quarter.   All calculations of the Margin and the Margin Payment (and
any component thereof) with respect to any Product shall be made in accordance
with generally accepted accounting principles and in a consistent manner
throughout the Term.


3.  
Product Specifications



The Specifications are attached to this Exhibit A as Schedule 1.
 
4.  
Lead Times

 
SUPPLIER’s lead time with respect to all scopes identified herein shall be no
more than * weeks.  SUPPLIER’s lead time with respect to all disposable products
identified herein shall be no more than * weeks, per the binding portion of the
forecast described in Section 3.4.
 
5.  
*

 
*  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 


SCHEDULE 1 to EXHIBIT A


PRODUCT SPECIFICATIONS –DIGITAL URETEROSCOPE (STANDARD AND INTUITIVE)
 
Product Features: [all dimensions are nominal]


1.  
3.2 mm Distal Tip;



2.  
1.2 mm working channel;



3.  
650 mm Working length;



4.  
240° down and 190° up in air articulation without tool;



5.  
90° field of view in air -5°offset towards WC [(offset is reference only)];



6.  
Image quality TBD;



7.  
Light output TBD;



8.  
*;



9.  
NTSC video format; and



10.  
Product shall be Stryker branded.



Reliability Specifications:


1.  
*; and



2.  
*.



Estimated Launch Date:


1.  
*.

 
*  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 

 
SCHEDULE 1 to EXHIBIT A (Cont.)


PRODUCT SPECIFICATIONS –DIGITAL CYSTOSCOPE (STANDARD AND INTUITIVE)




Product Features:


1.  
436 mm +1/-0 insertion tube length;



2.  
370 mm working length [(reference)];



3.  
Insertion tube maximum diameter Major Diameter 4.99 mm, minor 3.44 mm (per
drawing);



4.  
240° up and 160° down articulation without sheath [(reference)];



5.  
215° up and 140° down articulation with 2.1mm  sheath [(minimum)];



6.  
190° up and 120° down articulation with 2.1 mm sheath and tool [(minimum)];



7.  
105° ±8° field of view in air;



8.  
Light output, Minimum 8,000 Lux;



9.  
*;



10.  
Works with 2.1mm WC and 1.5WC disposable;



11.  
*; and



12.  
NTSC video format; and



13.  
Product shall be Stryker branded



Reliability Specifications:


1.  
*



2.  
*



Estimated Launch Date:


1.  
*.

 
*  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 


SCHEDULE 1 to EXHIBIT A (Cont.)


PRODUCT SPECIFICATIONS – FIBER CYSTOSCOPE (STANDARD AND INTUITIVE)




Product Features:


1.  
436 mm +1/-0 insertion tube length;



2.  
370 mm working length [(reference)];



3.  
Insertion tube maximum diameter Major Diameter 4.99 mm, minor 3.44 mm (per
drawing);



4.  
240° up and 160° down articulation without sheath [(reference)];



5.  
215° up and 140° down articulation with 2.1mm  sheath [(minimum)];



6.  
180° up and 120° down articulation with 2.1 mm sheath and tool [(minimum)];



7.  
116° ± 11° field of view in air;



8.  
3mm-50mm depth of field;



9.  
Light throughput > or equal to 15%;



10.  
*;



11.  
Image inspection must meet VS criteria;



12.  
Works with 2.1mm WC and 1.5WC disposable;



13.  
*; and



14.  
Product shall be Stryker branded



Estimated Reliability Specifications:


1.  
*



2.  
*



Estimated Launch Date:


1.  
*.



*  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 


SCHEDULE 1 to EXHIBIT A (Cont.)


PRODUCT SPECIFICATIONS – CYSTOSCOPE SHEATHS (STANDARD AND INTUITIVE)




Product Description:




1.  
Two (2) disposables must be compatible with the Digital Cystoscopes and two (2)
must be compatible with the Fiber Cystoscopes (4 total).



2.  
Two (2) working channel options 1.5 mm and 2.1 mm



3.  
Working Length 370 mm



4.  
Comes EtO Sterilized



5.  
PETG window must not affect the image of the scope.



6.  
Products shall be co-branded Endosheath and Stryker.



Estimated Launch Date:


1.  
*.



*  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 

 
EXHIBIT B


[STANDARD FORM PURCHASE ORDER]
 

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 


EXHIBIT C
LIST OF CRITICAL COMPONENTS:  CRITICAL SUPPLIERS
USED IN MANUFACTURING THE PRODUCTS



 
*
*
*
*
*
*
**  Redacted: Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 
 
 
Redacted Version--Confidential Treatment Requested
 

 
EXHIBIT D
ADVANCED SHIPMENT NOTIFICATION
 
[vsci.jpg]
 